DETAILED ACTION
This Office Action is in response to Applicants application filing on April 1, 2021].  Claim(s) 1-20 is/are currently pending in the instant application.  This application is a Continuation of U.S. Patent application 15/826,357, now U.S. Patent 10,970,725.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 04/01/2021 and 03/01/2022.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,970,725. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention. 
Claim 1 can be drawn to claim 1 of U.S. Patent No. 10,970,725; specifically at least one local controller associated with an attraction area of an individual attraction within a theme park; a transceiver of the at least one local controller, wherein the transceiver is configured to receive guest data via wireless signals from guest-associated devices within a detection range of the at least one local controller; a plurality of interactive equipment elements associated with the individual attraction comprising active and inactive interactive equipment elements, wherein an active interactive equipment element of the plurality of interactive equipment elements is configured to: sense, via a sensor, physical contact with the active interactive equipment element; read, via an RFID reader, an identification of a guest device in proximity to the active interactive equipment during the physical contact; and generate a signal indicative of the interaction that associates the guest device with the physical interaction; and a remote central controller in communication with the at least one local controller, wherein the remote central controller is configured to: receive the guest data from the at least one local controller and the signal indicative of the physical contact from the active interactive equipment element, determine one or more crowd metrics of the individual attraction based on the received guest data and the signal from the active interactive equipment element, select one or more inactive interactive equipment elements of the plurality of interactive equipment elements based on the crowd metrics; and activate the selected inactive interactive equipment elements of the plurality of interactive equipment elements.

Claim 2 can be drawn to claim 11 of U.S. Patent No. 10,970,725.
Claim 3 can be drawn to claim 11 of U.S. Patent No. 10,970,725.
Claim 4 can be drawn to claim 14 of U.S. Patent No. 10,970,725.
Claim 5 can be drawn to claim 18 of U.S. Patent No. 10,970,725.
Claim 8 can be drawn to claim 1 of U.S. Patent No. 10,970,725.

Claim 9 can be drawn to claim 1 of U.S. Patent No. 10,970,725; specifically at least one local controller associated with an attraction area of an individual attraction within a theme park; a transceiver of the at least one local controller, wherein the transceiver is configured to receive guest data via wireless signals from guest-associated devices within a detection range of the at least one local controller; a plurality of interactive equipment elements associated with the individual attraction comprising active and inactive interactive equipment elements, wherein an active interactive equipment element of the plurality of interactive equipment elements is configured to: sense, via a sensor, physical contact with the active interactive equipment element; read, via an RFID reader, an identification of a guest device in proximity to the active interactive equipment during the physical contact; and generate a signal indicative of the interaction that associates the guest device with the physical interaction; and a remote central controller in communication with the at least one local controller, wherein the remote central controller is configured to: receive the guest data from the at least one local controller and the signal indicative of the physical contact from the active interactive equipment element, determine one or more crowd metrics of the individual attraction based on the received guest data and the signal from the active interactive equipment element, select one or more inactive interactive equipment elements of the plurality of interactive equipment elements based on the crowd metrics; and activate the selected inactive interactive equipment elements of the plurality of interactive equipment elements.

Claim 10 can be drawn to claim 8 of U.S. Patent No. 10,970,725.
Claim 11 can be drawn to claim 1 of U.S. Patent No. 10,970,725.
Claim 12 can be drawn to claim 9 of U.S. Patent No. 10,970,725.
Claim 13 can be drawn to claim 5 of U.S. Patent No. 10,970,725.

Claim 16 can be drawn to claim 11 of U.S. Patent No. 10,970,725; specifically a plurality of local controllers associated with respective attractions within a theme park; a first plurality of interactive equipment elements associated with a first attraction of the respective attractions, an individual interactive equipment element of the first plurality of interactive equipment elements being configured to: sense, using a sensor, physical contact with the individual interactive equipment element; generate an output indicative of the physical contact; initiate a cool-down activity command of the individual interactive equipment element based on a length of the sensed physical contact with the individual interactive equipment element; and reduce the output of the individual interactive equipment element in response the cool-down activity command; and a central controller in communication with the plurality of local controllers, wherein the central controller is configured to: receive communications from the plurality of local controllers and the signal from the sensor; determine one or more crowd metrics of the respective attractions based on the received communications and the signal from the sensor, wherein the crowd metrics comprise guest population information based on detection of wireless guest devices in proximity of the respective attractions; generate an activity command for an individual guest based on the one or more crowd metrics, wherein the activity command comprises a message or notification associated with a second plurality of interactive equipment elements; and transmit the activity command to a guest-associated device associated with the individual guest.

Claim 17 can be drawn to claim 4 of U.S. Patent No. 10,970,725.
Claim 19 can be drawn to claim 9 of U.S. Patent No. 10,970,725.
Claim 20 can be drawn to claim 8 of U.S. Patent No. 10,970,725.

Claim 6 can be drawn to claim 11 of U.S. Patent No. 10,970,725 and also col. 9, lines 39-41
Claim 7 can be drawn to col. 6, lines 33-35 of U.S. Patent No. 10,970,725.
Claim 14 can be drawn to col. 6, lines 61-67 of U.S. Patent No. 10,970,725.
Claim 15 can be drawn to col. 6, lines 33-35 of U.S. Patent No. 10,970,725.
Claim 18 can be drawn to col. 4, lines 8-10 of U.S. Patent No. 10,970,725.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to attendee or guest management including associated methods and systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           October 22, 2022